Attachment
Response to Arguments
	Applicant argues that one with ordinary skill in the art would not use replace wood fiber board of Pervan with the mineral wool board of Jackson, as wood fiber is more environmentally friendly. This argument is found unpersuasive, as Pervan teaches mineral composite boards which is the genus of mineral fiber boards, as well as wood fiber boards, can be used. (Paragraph 0017). Therefore, as Pervan teaches mineral composite boards can be used, then one would look to Jackson which teaches types of mineral composite boards and specifically, a more environmentally friendly board than conventional mineral composite boards. 
	Applicant argues that Pervan teaches a formaldehyde-free set-up and would not combine with Jackson. This argument is found unpersuasive, as Pervan only teaches a preference. (Paragraph 0017). Therefore, one with ordinary skill in the art could look to Jackson to modify the carrier board of Pervan. 
	With regard to the elongation at break, this is a new amendment that requires further search and consideration.
	The rejections are maintained.
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ZHANG whose telephone number is (571)270-0358. The examiner can normally be reached Monday through Friday: 7:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRANK VINEIS can be reached on (571)270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael Zhang/Primary Examiner, Art Unit 1781